SENTENCIA
Se confirma la resolución recurrida por estar el Tribunal igualmente dividido. .El Juez Presidente, Señor Trías Monge, emitió una opinión, a la cual se unieron los Jueces Asociados Señores Dávila, Torres Rigual e Irizarry Yunqué. El Juez Asociado, Señor Díaz Cruz, emitió opinión separada, a la cual se unieron los Jueces Asociados Señores Rigau, Martín y Ne-grón García.
Lo acordó y manda el Tribunal y certifica el señor Secre-tario.
(Fdo.) Ernesto L. Chiesa

Secretario General

—O—
Opinión emitida por el
Juez Presidente, Señor Trías Monge,
a la cual se unen los Jueces Asociados Señores Dávila, Torres Rigual e Irizarry Yunqué.
San Juan, Puerto Rico, a 27 de diciembre de 1978
La cuestión a determinar en este caso es si la norma en Pueblo v. Meléndez Cartagena, 106 D.P.R. 338 (1977), debe *197tener únicamente efecto prospectivo. En Meléndez Cartagena resolvimos que en las circunstancias allí presentes no era per-misible imponer condenas separadas por los delitos de poseer, transportar y transferir heroína. Anulamos las sentencias por los primeros dos delitos y mantuvimos en vigor la tercera.
El recurrido en el caso de autos, J. L. Delgado Rodríguez, invoca los beneficios del referido fallo. En 1971 se acusó al recurrido de infringir el Art. 29(2) de la Ley de Narcóticos de Puerto Rico, Ley Núm. 48 de 18 de junio de 1959, 24 L.P.R.A. sec. 974z (2). Se le imputó haber poseído, ocultado, transportado y transferido heroína. Fue declarado culpable y sentenciado a cumplir de ocho a doce años de reclusión por cada cargo. El tribunal dispuso que las sentencias por los delitos de transportación, ocultación y traspaso se cumpliesen consecutivamente, mas concurrentemente con la condena por posesión de la droga. Este Tribunal confirmó el fallo el 4 de abril de 1972.
En octubre de 1977 el recurrido radicó ante el Tribunal Superior una Moción de Anulación de Sentencia fundada en la norma de Meléndez Cartagena. El tribunal de instancia la declaró con lugar y anuló las condenas por los delitos de pose-sión y transportación, manteniendo en vigor la sentencia en el caso de traspasar y recibir heroína. El Procurador General ha comparecido ante nos para solicitar que no se aplique re-troactivamente la regla de Meléndez Cartagena.
El debido análisis de la cuestión planteada exige que'exa-minemos la fuente y razón de la doctrina de la irretroactivi-dad o aplicación prospectiva de los fallos, los criterios elabo-rados para regir su uso, las críticas formuladas a estos cri-terios y el impacto sobre el caso presente de las conclusiones derivables de todo lo anterior.
1. Trasfondo de la doctrina de la irretroactividad.
La doctrina de la irretroactividad de algunos fallos judi-ciales es de cuño relativamente reciente. Se le desconocía en *198el derecho común, (1) Todavía los tribunales ingleses se abstienen de utilizarla, aunque algunos comentaristas la favorecen en determinadas circunstancias. Lord Diplock, The Courts as Legislators, Presidential Address, The Holdsworth Club, 1965; Friedmann, Limits of Judicial Lawmaking and Prospective Overruling, 29 Modern L. Rev. 593 (1966). La situación canadiense es análoga. Friedland, Prospective and Retrospective Judicial Lawmaking, 24 U. of Toronto L.J. 171 (1974). La Cámara de los Lores estimaba hasta hace poco que carecía aún de poder para revocar sus propias decisiones, facultad que a su juicio residía exclusivamente en el Parlamento. Attorney General v. Windsor, 11 Eng. Rep. 472 (1860). Aun luego de concluir lo contrario, House of Lords Practice Statement [1966] 3 All E.R. 77, existe gran resistencia a emplear el nuevo poder. Stone, On the Liberation of Appellate Judges: How Not to Do It!, 35 Modern L. Rev. 449, 462-463 (1972).
La técnica de la aplicación prospectiva de los fallos se de-sarrolla principalmente en Estados Unidos. No deriva de es-tatuto alguno o disposición expresa de la Constitución. Fue una invención judicial.(2) Hay casos norteamericanos ais-lados que se remontan a 1892 en que se emplea tal método, pero no es hasta Linkletter v. Walker, 381 U.S. 618 (1965), que se crea y bautiza la doctrina oficialmente. Es de ahí que emigra a Puerto Rico. Este Tribunal adoptó las pautas sen-*199tadas en Linkletter en Rivera Escuté v. Jefe Penitenciaría, 92D.P.R. 765 (1965).
La doctrina de la irretroaetividad, tanto en la versión original expuesta en Linkletter como en sus giros posteriores, ha sido objeto de intenso debate. Mishkin, The Supreme Court 1964 Term, Foreword: The High Court, The Great Writ and the Due Process of Time and Law, 79 Harv. L. Rev. 56 (1965); Schwartz, Retroactivity, Reliability and Due Process : A Reply to Professor Mishkin, 33 U. of Chi. L. Rev. 719 (1966); Haddad, Retroactivity Should be Rethought: A Call for the End of the Linkletter Doctrine, 60 J. Crim. L.C. & P.S. 417 (1969); Mahmud, Prospective Limitation and the Rights of the Accused, 56 Iowa L. Rev. 321 (1970); Rossum, Neto Rights and Old Wrongs: the Supreme Court and the Problems of Retroactivity, 23 Emory L.J. 381 (1974); Beytagh, Ten Years of Non-Retroactivity: A Critique and a Proposal, 61 Va. L. Rev. 1557 (1975). La crítica ha sido general-mente desfavorable al modo en que el Tribunal Supremo de Estados Unidos ha aplicado la nueva teoría. Algunos autores aun han argumentado que la irretroaetividad debe abolirse. Hasler, Retroactivity Rethought: The Hidden Costs, 24 Maine L. Rev. 1, 34 (1972). La generalidad considera que la doc-trina de la irretroaetividad puede servir propósitos útiles en varias situaciones específicas, pero que deben reexaminarse los criterios tradicionalmente empleados para regir su uso. El propio Tribunal Supremo de Estados Unidos ha comen-zado a cuestionar la aplicabilidad de los viejos criterios en determinadas instancias. Robinson v. Neil, 409 U.S. 505 (1973).
Antes de Linkletter la posición tradicional era que los fallos judiciales difieren de los estatutos precisamente en que los segundos tienen efecto prospectivo y los primeros no. La aplicación retroactiva de las sentencias se explicaba lamen-tablemente, sin embargo, en términos de la vetusta teoría de que lo único que los jueces hacen o deben hacer es descubrir la *200ley que siempre ha existido. Desde Blackstone hasta nuestros días, en que todavía sobreviven autores que suscriben el con-cepto, se le negaba a la judicatura papel alguno en el proceso de formación de la ley. Un fallo judicial no podía tener efecto prospectivo porque ello equivalía a legislar. El mito que jus-tificó históricamente la norma de la retroactividad no goza hoy de gran favor. Se sabe que imperativos de justicia y trato igual ante la ley, entre otros valores, bastan para brindarle sólido fundamento a esta norma. Se sabe también que estos mismos valores pueden exigir en ciertos casos que un fallo re-ciba únicamente efecto prospectivo. El problema estriba en evitar el empleo indiscriminado de la irretroactividad, la es-tructuración de normas excesivamente amplias o inflexibles. La técnica de la irretroactividad o limitación prospectiva de los fallos ha desarrollado también desafortunadamente su propia mitología. Traynor, Quo Vadis, Prospective Overruling: A Question of Judicial Responsibility, 28 Hastings L.J. 538 (1977); Freeman, Standards of Adjudication, Judicial Law-Making and Prospective Overruling, 26 Current Legal Problems 166 (1978).
Para completar el trasfondo de la teoría de la irretroacti-vidad debe recordarse igualmente que ella fue esencialmente un producto de la corte presidida por el Juez Warren. Fuera de sus méritos intrínsecos, la doctrina sirvió entonces fines eminentemente prácticos. Aquéllos eran tiempos de vastas re-formas, especialmente en el campo del enjuiciamiento criminal. La introducción del novel'recurso de imprimirle efecto prospectivo a algunas decisiones innovadoras necesariamente facilitó su adopción por el Tribunal y redujo su impacto sobre los sistemas estatales de impartir justicia. Al mismo tiempo, la utilización frecuente de la nueva técnica dramatizó inevita-blemente el rol “legislativo” de la Corte y envolvió a ésta en agrias disputas sobre su alegado activismo y la base filosófica de sus actuaciones. Levy, Realist Jurisprudence and Prospective Overruling, 109 U. of Pa. 1 (1960).
*201Examinemos a continuación, conscientes de las circuns-tancias particulares que provocan la gestación de la técnica de la irretroactividad, los criterios desarrollados para su uso por el Tribunal Supremo de los Estados Unidos.

2. Los criterios tradicionales para el empleo de la doc-trina.

La formulación y desarrollo de los criterios tradicionales ocurren principalmente en Linkletter v. Walker, supra; Tehan v. United States ex rel. Shott, 382 U.S. 406 (1966); Johnson v. New Jersey, 384 U.S. 719 (1966); Stovall v. Denno, 388 U.S. 293 (1967); Desist v. United States, 394 U.S. 244 (1969); Holliday v. United States, 394 U.S. 831 (1969); United States v. U.S. Coin and Currency, 401 U.S. 715 (1971); Furman v. Georgia, 408 U.S. 238 (1972); Hankerson v. North Carolina, 432 U.S. 233 (1977) y Robinson v. Neil, supra. En estos casos y en los artículos de revista antes citados se mencionan otros de importancia. En Stovall se enu-meran los tres criterios básicos que comenzaron a plasmarse en Linkletter para determinar si una decisión debe tener únicamente efecto prospectivo.
Debe tomarse en consideración, expuso el Tribunal, el pro-pósito que persigue la norma recién establecida en el caso objeto de análisis. De imprimírsele efecto retroactivo a la norma, ¿se cumple mejor su propósito? El segundo criterio atañe al grado en que la confianza generada por la antigua regla requiere que sólo tenga efecto prospectivo la norma que la sustituya. El tercer criterio consiste en medir el impacto en la administración de la justicia de la aplicación retroactiva de la nueva norma.
El Tribunal Supremo de Estados Unidos ha establecido jerarquías entre estos criterios. En Desist, supra, 249, se resolvió que el primordial es el primero mencionado aquí. En Holliday se determinó que los criterios enumerados controlan la retroactividad o irretroactividad tanto de decisiones de asuntos constitucionales como de otra índole. En Williams v. *202United States, 401 U.S. 646 (1971), se le negó validez a dis-tinción alguna entre los métodos de revisión directa y de ata-que colateral como medio para plantear el efecto retroactivo de una regla.
La aplicación y aun la propia creación de estos criterios no fue tarea generadora de gran armonía en el Tribunal Supremo de Estados Unidos. El Juez Harlan señaló en una oca-sión que el peregrinaje de Linkletter es casi tan difícil de seguir “como las huellas de un animal feroz en búsqueda de su víctima escogida.” Mackey v. United States, 401 U.S. 667, 676 (1971). Para el Juez Fortas, cuando se trata de aplicar un principio constitucional de orden sustantivo la retroactivi-dad debe negarse únicamente bajo las circunstancias más apremiantes. Desist, supra, 273.
3. La crítica a los criterios tradicionales.
En United States v. U.S. Coin and Currency, supra, 724, se perciben los primeros indicios de inconformidad de la Corte con su propia expresión de la nueva doctrina. El Tribunal ha-bía llegado a afirmar en Linkletter, 639, que tan solo las nor-mas procedimentales que afecten la integridad del proceso de determinar los hechos deben recibir efecto retroactivo. En U.S. Coin el Tribunal se apartó de esta pauta por estimar que “la conducta que [aquí] se penaliza es constitucionalmente inmune al castigo. Ninguna otra circunstancia requiere con más fuerza la invocación de la más completa retroactividad.” Asimismo en Furman v. Georgia, supra, se hizo caso omiso de la referida doctrina de Linkletter y se aplicó retroactivamente la norma allí envuelta, aun cuando la integridad del proceso de determinar los hechos no quedaba afectada. Por último, en Robinson v. Neil, supra, se resuelve que la fórmula de Linkletter y casos posteriores no es aplicable a todo tipo de caso. Linkletter y su progenie, se expresa, tratan de problemas re-lativos al uso de determinada prueba o a modos específicos de enjuiciar a un acusado. Su enfoque no es apropiado en con-troversias que envuelven algunas garantías no procesales. *203Basado en este razonamiento, el Tribunal le impartió efecto retroactivo a la norma anunciada en Waller v. Florida, 397 U.S. 387 (1970), sobre el alcance de la cláusula de la Quinta Enmienda relativa a la exposición anterior.
Otras cortes federales y estatales han ido desarrollando el enfoque de Robinson. En Bailey v. Holley, 530 F.2d 169 (7th Cir. 1976), se reitera que debe ser retroactiva toda decisión en que la conducta penalizada es constitucionalmente inmune a castigo, añadiéndose que las mismas normas que gobiernan el efecto prospectivo o retroactivo de una decisión de orden constitucional rigen también los fallos interpretativos de un estatuto. En Adkins v. Leverette, 239 S.E.2d 496 (W. Va. 1977), se le impartió plena retroactividad a una decisión en que se resolvía que el tiempo transcurrido en libertad bajo palabra antes de la revocación de esta debe aplicarse a la sentencia a cumplirse. Resolvió el Tribunal que la confianza depo-sitada por el Estado en la norma contraria, establecida en de-cisiones anteriores, era irrelevante ya que la cláusula protec-tora de la doble exposición impide no sólo la celebración de un segundo juicio, sino la imposición de un segundo castigo.
Los comentaristas, según habíamos adelantado, han ido igualmente más lejos en la crítica del análisis de Linkletter y casos posteriores. Para Traynor, la técnica del efecto pros-pectivo debe utilizarse únicamente en aquellos casos contados en que los fines de la justicia y del respeto a la ley exijan con toda claridad su empleo. A su juicio, el problema básico es el logro de la justicia, la determinación en diferentes clases de casos de si ese propósito se cumple mejor a través de la re-troactividad o de la aplicación prospectiva. La confianza depo-sitada en la norma es generalmente irrelevante en casos de índole penal. Los otros dos criterios son también inadecuados. “Su insuficiencia,” explica el distinguido comentarista, “ra-dica principalmente en no medir el sufrimiento y la inequidad que padecen aquellos a quienes se les niega el beneficio de la nueva norma y quedan obligados a soportar el peso de lo que *204se reconoce ya como una regla injusta. Tal sufrimiento, espe-cialmente cuando median los peligros de prisión y ajusticia-miento, parecería pesar más que la confianza depositada en la vieja norma por las agencias encargadas de ejecutar la ley, así como el peso adicional que se imponga en la administra-ción de la justicia.” Traynor, Quo Vadis, Prospective Overruling: A Question of Judicial Responsibility, 28 Hastings L.J. 533, 561 (1977). Según Traynor, la negativa a liberar a un prisionero por razón de una fecha arbitraria suscita un grave problema de igual protección de las leyes. Ibid., 559.
Rossum considera que los criterios de Linkletter pueden ser de utilidad, pero no necesariamente en el contexto o hasta el grado en que tradicionalmente se emplean. Rossum no des-carta enteramente, por ejemplo, el factor de la confianza depo-sitada en la norma, pero favorece que se haga siempre la pre-gunta de cuál es el daño que fluiría de su rechazo en un caso específico. “Los jueces y los ejecutores de la ley,” señala el autor, “pueden sentirse frustrados o molestos, pero cierta-mente no perjudicados o castigados por la confianza indebida-mente depositada.” Rossum, New Rights and Old Wrongs: The Supreme Court and the Problem of Retroactivity, 23 Emory L.J. 381, 398-399 (1974). Rossum recalca la necesi-dad de tomar especialmente en cuenta, en adición a los cri-terios tradicionales sujetos a nuevo análisis, los criterios de la libertad, la igualdad y la imagen de la justicia. Ibid., 403. Veamos las conclusiones derivables de todo lo anterior y su impacto sobre el caso presente.
4. Conclusiones.
La técnica de la irretroactividad representa a nuestro en-tender un recurso de valor para el desarrollo prudente del derecho y la tarea de impartir justicia. Ha sufrido excesos. No es aplicable a todo género de controversia. Pueden refi-narse los criterios establecidos para su uso. Deben incluirse otros valores. No han recibido en ocasiones su debido peso los valores de la justicia y la igualdad ante la ley. A fin de cuen-*205tas, de lo que se trata es de sopesar intereses, situación a si-tuación, se opte o no en algunas instancias por requerir la presencia de intereses apremiantes como condición para ne-garle, total o parcialmente, retroactividad a un fallo.
Las circunstancias del caso presente nos relevan de aden-trarnos más en el tema de la insuficiencia de los criterios de Linkletter. Al igual que en Robinson, no se trata aquí de una garantía que involucre el proceso de determinar los hechos. (3) Se trata de un derecho al que se le ha asignado rango consti-tucional por muchos tribunales, aun bajo constituciones más parecidas a la de Estados Unidos que la nuestra. State v. Ahuna, 474 P.2d 704 (Haw. 1970); Heldenbrand v. Mills, 476 P.2d 375 (Okla. 1970); People v. Stewart, 256 N.W.2d 31 (Mich. 1977); People v. Martin, 247 N.W.2d 303 (Mich. 1976); State v. Allen, 292 A.2d 167 (Me. 1972); Newton v. State, 373 A.2d 262 (Md. 1977); Adkins v. Leverette, 239 S.E.2d 496 (W. Va. 1977). La Sec. 11 del Art. II de la Constitución del Estado Libre Asociado provee que “Nadie será puesto en riesgo de ser castigado dos veces por el mismo de-lito.” (4) Se advertirá que esta fraseología impide tanto múlti-ples procesamientos como múltiples penas por el mismo delito. Sea por obra de nuestra Constitución o del estatuto correspondiente, (5) además, la conducta castigada aquí estaba inmune *206a castigo por ser parte de un mismo acto dentro del criterio expresado en Meléndez Cartagena, cuestión no impugnada por el Ministerio Público. El tribunal de instancia carecía simple-mente de poder para imponer múltiples castigos por la misma ofensa.
Estamos ante una situación muy particular, radicalmente distinta a la de Linkletter. El resultado de Meléndez Carta-gena privó a los tribunales del país de autoridad para im-poner las sentencias impugnadas. ¿Cómo decretar entonces que se cumplan penas por algunos, pero por otros no, cuando su imposición está prohibida, necesariamente para todo tiem-po, por nuestro ordenamiento jurídico? La extensión de la doc-trina de la irretroactividad a este singular género de casos, al menos en ausencia de intereses apremiantes del Estado que así lo exijan, ofende el principio de igualdad ante la ley y, en palabras del Juez Fortas en Desist, disminuye la Constitu-ción.
El caso de autos es de índole tan particular, no obstante, que aun bajo los combatidos criterios de Linkletter, y su pro-genie se alcanza el mismo resultado. El criterio más impor-tante, como se ha indicado, es el propósito de la nueva norma y la manera de servirlo mejor. Cuando el objetivo, como ocu-rrió en el propio Linkletter, es establecer una regla enca-minada a disuadir a los agentes del orden público de emplear ciertas tácticas indeseables, la declaración de retroactividad de la norma no sirve tal fin. Basta en dicho caso con impar-tirle efecto prospectivo a la norma. El propósito de Meléndez Cartagena, parecido al de Robinson, es otro. En Meléndez Cartagena se declara que hay ausencia de poder para imponer más de una sentencia por los delitos que allí se imputaron. El mejor método de servir este objetivo es reconociendo que *207así como no existe autoridad hoy tampoco la hubo ni la podía haber antes. La posición contraria derrota el propósito de la norma. Estamos ante una instancia clásica para la aplica-ción de la norma de retroactividad.
Los otros dos criterios carecen del rango del anterior, pero aún así su análisis no revela en este caso la presencia de intereses superiores al de no penalizar conducta constitucio-nalmente inmune a castigo. No es este un caso en que los fun-cionarios a cargo de ejecutar la ley son los que principalmente depositan confianza en la norma. La confianza se depositó aquí por la judicatura y es la judicatura quien ha retirado esa confianza. Meléndez Cartagena no afecta en lo más mí-nimo la investigación por la Policía o el curso de acción del Ministerio Público en estos casos. Puede continuarse acusando por las diferentes violaciones imputadas en Meléndez Carta-gena. Pueden obtenerse convicciones por los distintos cargos. Lo único que impide Meléndez Cartagena es la imposición de múltiples penas cuando las ofensas imputadas son el producto de un mismo acto o curso de acción. Debe advertirse también que el resultado de Meléndez Cartagena se previo por este Tribuna], en otro contexto, en González v. Tribunal Superior, 100 D.P.R. 136 (1971). El criterio de la confianza depositada en la norma no posee aquí la fortaleza para inclinar la balanza al lado contrario del favorecido tan pesadamente por el primer criterio.
Respecto al último factor, el impacto sobre la administra-ción de la justicia, las situaciones a que se refiere este criterio normalmente son aquellas en que, al igual que en LinJcletter, de reconocérsele efecto retroactivo a la norma se le estaría exigiendo al Estado la tarea prácticamente imposible de cele-brar nuevos juicios muchos años después de los hechos, con la consiguiente dificultad en obtener testigos y reconstruir la prueba. En la situación de autos no se le impone tal carga al sistema. Lo único que ocurre es que pueden anularse ciertas sentencias, aunque no la impuesta por el delito mayor. No hay *208que celebrar nuevos juicios. Debe señalarse también, indepen-dientemente del número de reos que pudiesen quedar afec-tados, que a partir de lo dispuesto en el Art. 2 de la Ley Núm. 295 de 10 de abril de 1946, 34 L.P.R.A. see. 1025, la natura-leza concurrente o consecutiva de las sentencias no afecta ne-cesariamente en este género de casos el tiempo de reclusión. Bajo cualquiera de las circunstancias la Junta de Libertad Bajo Palabra adquiere jurisdicción cuando el reo cumple un período de prisión igual al mínimo más largo. Oliveras Sepulveda v. Jefe Penitenciaría, 91 D.P.R. 604, 607, n. 3 (1964). Conforme a Meléndez Cartagena, la sentencia que queda en pie es la más grave, por lo que su aplicación retroactiva no altera el momento en que la referida Junta adquiere jurisdic-ción ni la fecha de excarcelación del convicto según los regla-mentos aplicables.
Confirmaría la resolución recurrida.
—O—
Opinión del
Juez Asociado Señor Díaz Cruz
a la que se unen los Jueces Asociados Señores Rigau, Martín y Negrón García.
San Juan, Puerto Rico, a 27 de diciembre de 1978
El acusado debía extinguir una sentencia de 8 a 12 años de reclusión, de términos consecutivos en los cargos de trans-portación, ocultación y traspaso, pero concurrentes con la con-dena por posesión. Dicha sentencia fue confirmada en apela-ción por este Tribunal el 4 de abril de 1972. Ahora hemos de atender a una moción sobre nulidad de sentencia promovida por el convicto y en la que reclama para sí el beneficio de apli-cación retroactiva de la decisión en Pueblo v. Meléndez Cartagena, 106 D.P.R. 338 (1977), en la cual percibimos en el Art. 63 del Código Penal (33 L.P.R.A. see. 3321) un conte-nido dinámico que se activa al considerar la pluralidad de actos delictivos consumados “con tan estrecho ligamen causal *209entre cada estadio que el de rango mayor absorbe las sancio-nes correspondientes a los otros.”
El vasto alcance que la opinión del Juez Presidente pro-pone para la nueva regla de retroactividad en el procedimiento criminal me obliga a disentir.
En Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 782 y ss. (1965), siguiendo la jurisprudencia del Tribunal Supremo de los Estados Unidos (1) adoptamos la norma de que las decisiones de este Tribunal favorables al apelante tendrán efecto retroactivo y afectarán sentencias finales y firmes en casos anteriores similares, únicamente cuando con-ciernan a la integridad misma del proceso judicial, como es el caso cuando la nueva regla proyecte grave duda sobre el hecho de culpabilidad; o cuestione la imparcialidad del juicio, o el método seguido para adjudicación de los hechos determi-nantes de culpabilidad. Rivera Escuté, pág. 785. Podría sinte-tizarse la norma como impartiendo retroactividad a aquellas decisiones que mejoran la corrección y confiabilidad del pro-cedimiento para determinar los hechos en el juicio. Esa es la regla no abandonada por el Supremo nacional en Coin & Currency, (escolio 1, supra) sino distinguida, adicionando la conducta inmune al castigo por privilegio constitucional, a la conocida razón de que la inaplicación de las nuevas reglas en los anteriores juicios conlleve altas probabilidades de que hombres inocentes hayan sido injustamente sentenciados. El Tribunal Supremo de Estados Unidos ha sido consistente en esta doctrina en ánimo de proteger de erosión el sistema de justi-cia criminal. El 17 de junio de 1977 se expresó así: “Jamás nos hemos desviado de la regla expuesta en Ivan V [v. City of New York, 407 U.S. 203] al efecto de que ‘allí donde el mayor propósito de la nueva doctrina constitucional es superar un *210aspecto del juicio criminal que substancialmente menoscaba su función descubridora de la verdad y de tal modo levanta serias cuestiones relativas a la corrección de los veredictos en juicios pasados, la nueva regla tendrá un completo efecto retroactivo.’ ” Hankerson v. North Carolina, 432 U.S. 233, 243 (1977).
Nuestra decisión en Pueblo v. Meléndez Cartagena, supra, proscribiendo las condenas separadas en los delitos de poseer, transportar y vender drogas y confirmando la pena por la modalidad más grave sin anular las convicciones, no establece norma que afecte la “integridad del proceso judicial” en los extremos que dejamos expuestos. Su aplicación a casos ya ter-minados es arbitraria intervención con el criterio del juez sen-tenciador que oyó la prueba y sólo impulsado por la intensidad del agravio a la sociedad se salió del automatismo de la sen-tencia concurrente y optó por la rara alternativa en nuestros jueces de unas penas consecutivas.
Si el recluso es acreedor a una sustancial reducción en su término de reclusión, tiene el remedio de libertad bajo palabra provisto por Ley Núm. 295 de 10 de abril de 1946 (34 L.P.R.A. see. 1025) que en su Art. 2 ordena que “una vez la persona haya cumplido el término mínimo fijado por el tribunal sentenciador para el delito cometido, quedará bajo la jurisdicción de la Junta de Libertad Bajo Palabra, la cual podrá concederle su libertad condicional cuando tenga la ra-zonable convicción de que en dicha persona se ha iniciado él cambio favorable que se desea . . . .” Oliveras Sepulveda v. Jefe Penitenciaría, 91 D.P.R. 604 (1964).
La imposición excepcional de penas consecutivas es vivo indicio de que si el juez sentenciador estuviese obligado en aquella época por Meléndez Cartagena, supra, no se hubiese limitado al mínimo de ocho años, (2) ajustando el período de *211reclusión que la prueba y su consciencia le dictaban. La sen-tencia es el resultado de un proceso que hizo justicia a la so-ciedad y al acusado, que mereció nuestra confirmación en grado apelativo y debe, por tanto, respetarse.
El impacto que sobre la administración de justicia pueda tener la aplicación retroactiva de una nueva regla es preocu-pación ineludible de este Tribunal. Hankerson, supra, a la pág. 242. Este Tribunal no puede excarcelar mediante la pro-puesta retroactividad un número indeterminado de convictos. Careciendo de una data clara en cuanto al impacto de esta decisión poniendo en la calle, no a inocentes sino a convictos, se está actuando a ciegas. Equivale a una fuga masiva auto-rizada si lo vemos en términos de la epidemia actual de fu-gas. Se está fomentando una operación indiscriminada de “vaciar cárceles”, creando un riesgo más de seguridad por-que no sabemos cuántos convictos endurecidos (los que reci-ben sentencias consecutivas), van a caer otra vez sobre la so-ciedad sin cumplir el castigo que le impuso el juez después de un proceso limpio, sin tan siquiera haber cualificado por su conducta, para una libertad bajo palabra.
Expediría el auto de certiorari y anularía la resolución recurrida.

Se desconoce también en derecho civil español, donde continúa el debate, aun luego de la aprobación del nuevo Título' Preliminar del Código Civil, sobre si la jurisprudencia constituye o no fuente del derecho. Comentarios a las Reformas del Código Civil, Ed. Tecnos, Madrid, 1977, vol. 1, pág. 132 y ss.


E1 Tribunal Supremo de los Estados Unidos creó distintos tipos de irretroactividad. Existen la irretroactividad pura, en que la nueva regla se aplica únicamente a los casos futuros y ni siquiera al caso en que se anuncia; aquella que le da efecto prospectivo a la norma a partir de la fecha de la sentencia, aplicándose la nueva regla al caso' en que se anuncia y a los que surjan a partir de tal fecha; aquella que aplica la nueva norma a todos los casos pendientes, y aquellas que fijan otra fecha, al arbitrio del Tribunal.


De este género de garantía es que hemos hablado hasta ahora en otros casos. Rivera Escuté v. Jefe Penitenciaría, supra; Pueblo v. Adorno Lorenzana, 93 D.P.R. 788 (1966); Pueblo v. Guadalupe Rosa, 94 D.P.R. 190 (1967); Pueblo v. Natal Rojas, 93 D.P.R. 844 (1967); Pueblo v. Vélez Santiago, 95 D.P.R. 619 (1967); Pueblo v. Delgado Martínez, 96 D.P.R. 720 (1968); Pueblo v. Cruz Jiménez, 99 D.P.R. 565 (1971); Pueblo v. Martínez Rivera, 99 D.P.R. 568 (1971); Pueblo v. Candelario Couvertier, 100 D.P.R. 159 (1971) y Pueblo v. Báez Cintrón, 102 D.P.R. 30 (1974). Es interesante señalar que en la opinión disidente de los Jueces Santana Becerra, Hernández Matos y Dávila en Pueblo v. Delgado Martínez, supra, se anticipan aspectos básicos de Robinson.


La Constitución federal, Enmienda Quinta, dispone al respecto: “. . . nadie podrá ser sometido por el mismo delito dos veces a un juicio que pueda ocasionarle la pérdida de la vida o la integridad corporal . . . .”


El Art. 44 del Código Penal de 1937, 33 L.P.R.A. see. 90, vigente al momento de los hechos de este caso, disponía: “Un acto u omisión penable *206de distintos modos por distintas disposiciones de este Código, podrá casti-garse con arreglo a cualquiera de dichas disposiciones, pero en ningún caso bajo más de una . . . .” El Art. 63 del nuevo Código Penal, 33 L.P.R.A. see. 3321, repite esencialmente este lenguaje.


Linkletter v. Walker, 381 U.S. 618 (1965) ; Chicot County Drainage Dist. v. Baxter State Bank, 308 U.S. 371; también In re López, 42 Cal. Reptr. 188, 398 P.2d 280; United States v. U.S. Coin & Currency, 401 U.S. 715, 724 (1970).


 La anterior Ley de Narcóticos bajo la cual se juzgó al acusado sancionaba la transferencia o recibo de heroína con reclusión de 5 a 20 años. (24 L.P.R.A. sec. 974dd.)